PER CURIAM.
Although the trial court properly decided the other issues on review, the circuit court departed from the essential requirements of law when it ruled it was legally barred from viewing the videotape of the *554altercation at the heart of this matter, as the State commendably concedes. Precisely because the county court expressly based its factual finding on a determination that the videotape contradicted the testimony of the defendant, the circuit court should have included a review of the videotape in deciding whether the county court's fact finding was supported by any competent substantial evidence.
Petition granted.